UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 06377 Dreyfus Municipal Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 8/31 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record Dreyfus Municipal Funds, Inc. -Dreyfus High Yield Municipal Bond Fund -Dreyfus AMT-Free Municipal Bond Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Municipal Funds, Inc. -Dreyfus BASIC Municipal Money Market Fund – liquidated on August 18, 2015 The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. -2- SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2016 -3-
